DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 15-16 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2015/0136953 A1).

As to claim 1, Kim et al. discloses an image sensing device (Fig.13: image sensor 1000D) comprising: 
a pixel array (Fig. 13: pixel array 100) including a plurality of pixels arranged in rows and columns (Fig.13: pixel sensors 110), and suitable for outputting a plurality of pixel signals ([0064]: “Each of the plurality of pixel sensors 110 converts a received optical signal into an electrical pixel signal and outputs the pixel signal to a column signal line”); and 
a plurality of readout circuits (Fig.13: the load circuit block 200, level adjusting circuit block 300B, correlated double sampling circuit block 400 and analog-to-digital conversion circuit block 500) coupled to the pixel array (as shown in Fig.13, 200, 300B, 400 and 500 are coupled to the pixel array 100 via column signal lines CL), and suitable for compensating for readout deviations among the plurality of pixel signals ([0158]: “The level adjusting circuit block 300B includes a plurality of level adjusting circuits PLC1 300B-1 through PLCN 300B-N, and one level adjusting circuit is connected to each column signal line. Each of the plurality of level adjusting circuits PLC1 300B-1 through PLCN 300B-N controls the voltage level of a pixel signal output to the column signal line.”), based on a plurality of bias voltages having different voltage levels, when reading out the plurality of pixel signals (Fig.11; [0140]: “The bias voltage generation unit 310 determines a bias voltage Vb' based on digital pixel data Data_PIX(I) fed back from the analog-to-digital circuit 500-i”. Different digital pixel data results in different bias voltages Vb’; therefore, bias voltages have different voltage levels).

As to claim 7, Kim et al. discloses the image sensing device of claim 1, wherein the plurality of readout circuits positively compensate for the readout deviations among the plurality of pixel signals by decreasing the readout deviations among the plurality of pixel signals ([0084]: “Through this adjustment of the voltage level of a pixel signal corresponding to a correction target value, an offset occurring in each column signal line may be corrected”. Correcting an offset corresponds to decreasing the readout deviations).

As to claim 9, Kim et al. discloses an image sensing device (Fig.13: image sensor 1000D) comprising:
a pixel array (Fig. 13: pixel array 100) including a plurality of pixels arranged in rows and columns (Fig.13: pixel sensors 110), and suitable for outputting a first group of pixel signals and a second group of pixel signals for each row ([0064]: “Each of the plurality of pixel sensors 110 converts a received optical signal into an electrical pixel signal and outputs the pixel signal to a column signal line”. The examiner considers the pixel signals output from odd number columns as the first group of pixel signals, and the pixel signals output from even number columns as the second group of pixel signals);
a plurality of first readout circuits (Fig.13: the load circuit block 200, level adjusting circuit block 300B, correlated double sampling circuit block 400 and analog-to-digital conversion circuit block 500 in the odd number columns correspond to the claimed plurality of first readout circuits) coupled to the pixel array (as shown in Fig.13, 200, 300B, 400 and 500 are coupled to the pixel array 100 via column signal lines CL), and suitable for compensating for readout deviations among the first group of pixel signals ([0158]: “The level adjusting circuit block 300B includes a plurality of level adjusting circuits PLC1 300B-1 through PLCN 300B-N, and one level adjusting circuit is connected to each column signal line. Each of the plurality of level adjusting circuits PLC1 300B-1 through PLCN 300B-N controls the voltage level of a pixel signal output to the column signal line.”), based on a plurality of first bias voltages having different voltage levels, when reading out the first group of pixel signals (Fig.11; [0140]: “The bias voltage generation unit 310 determines a bias voltage Vb' based on digital pixel data Data_PIX(I) fed back from the analog-to-digital circuit 500-i”. Different digital pixel data results in different bias voltages Vb’; therefore, bias voltages have different voltage levels); and
a plurality of second readout circuits (Fig.13: the load circuit block 200, level adjusting circuit block 300B, correlated double sampling circuit block 400 and analog-to-digital conversion circuit block 500 in the even number columns correspond to the claimed plurality of second readout circuits) coupled to the pixel array, and suitable for compensating for readout deviations among the second group of pixel signals ([0158]: “The level adjusting circuit block 300B includes a plurality of level adjusting circuits PLC1 300B-1 through PLCN 300B-N, and one level adjusting circuit is connected to each column signal line. Each of the plurality of level adjusting circuits PLC1 300B-1 through PLCN 300B-N controls the voltage level of a pixel signal output to the column signal line.”), based on a plurality of second bias voltages having different voltage levels, when reading out the second group of pixel signals (Fig.11; [0140]: “The bias voltage generation unit 310 determines a bias voltage Vb' based on digital pixel data Data_PIX(I) fed back from the analog-to-digital circuit 500-i”. Different digital pixel data results in different bias voltages Vb’; therefore, bias voltages have different voltage levels).

As to claim 15, Kim et al. discloses the image sensing device of claim 9, wherein the plurality of first readout circuits positively compensate for the readout deviations among the first group of pixel signals by decreasing the readout deviations among the first group of pixel signals ([0084]: “Through this adjustment of the voltage level of a pixel signal corresponding to a correction target value, an offset occurring in each column signal line may be corrected”. Correcting an offset corresponds to decreasing the readout deviations. The correction of offsets is performed for all the pixel signals that need to be corrected, including the first group of pixel signals), or negatively compensate for the readout deviations among the first group of pixel signals by increasing the readout deviations among the first group of pixel signals.

As to claim 16, Kim et al. discloses the image sensing device of claim 9, wherein the plurality of second readout circuits positively compensate for the readout deviations among the second group of pixel signals by decreasing the readout deviations among the second group of pixel signals ([0084]: “Through this adjustment of the voltage level of a pixel signal corresponding to a correction target value, an offset occurring in each column signal line may be corrected”. Correcting an offset corresponds to decreasing the readout deviations. The correction of offsets is performed for all the pixel signals that need to be corrected, including the second group of pixel signals), or negatively compensate for the readout deviations among the second group of pixel signals by increasing the readout deviations among the second group of pixel signals.

As to claim 27, Kim et al. discloses an operating method of an image sensing device (Fig.2: image sensor 1000B), the operating method comprising: 
generating a plurality of pixel signals which form a readout deviation pattern ([0081]: “each of the plurality of level adjusting circuits PLC1 300B-1 through PLCN 300B-N may determine a correction target value based on digital pixel data fed back from the analog-to-digital conversion circuit 500-i. The digital pixel data fed back from the analog-to-digital conversion circuit 500-I may be from an optical signal of a test pattern sensed by pixel sensors 110.” The test pattern generated by the pixel sensors corresponds to the claimed readout deviation pattern) due to an internal layout within the device ([0081]: “the optical signal of a test pattern may be an optical signal of a dark pattern in which light is obscured or blocked out”. The dark pattern corresponds to the claimed internal layout); and 
reducing or amplifying the deviation pattern by differently delaying at least some of the pixel signals by based on the pattern ([0083]: “The level adjusting circuit block 300B applies a correction target value determined based on digital pixel data fed back from the analog-to-digital conversion circuit 500-i, and thus adjusts the voltage level of a pixel signal output to the column signal line in a normal mode.”). 

Claim(s) 1-2, 9, 17 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2017/0237914 A1).

As to claim 1, Cho et al. discloses an image sensing device (Figs.1 and 2: image sensor 10) comprising: 
a pixel array (Figs. 1 and 2: pixel array 100) including a plurality of pixels arranged in rows and columns (Fig. 2; [0046]: “The pixel array 100 may include a plurality of unit pixels (UP) 110 arranged in a matrix that includes a plurality of rows and a plurality of columns”), and suitable for outputting a plurality of pixel signals ([0038]: “The pixel array 100 detects incident light to generate an analog signal AS”); and 
a plurality of readout circuits (Fig.2: conversion circuits 310) coupled to the pixel array ([0046]: “each of the conversion circuits 310 are coupled to respective ones of the columns of the unit pixels 110 through a corresponding column line CL”), and suitable for compensating for readout deviations among the plurality of pixel signals ([0147-0148]: the pixel bias circuit 350 receives the bias voltage VBN and provides third noise component N_ASB to a pixel node which the unit pixel 110 is coupled. The pixel bias circuit 350 adjusts the AC component of the bias voltage VBN such that the third noise component N_ASB cancels the second noise component N_AS of the analog signal from a pixel. As a result, the readout deviations decreases), based on a plurality of bias voltages having different voltage levels, when reading out the plurality of pixel signals ([0041]: “The conversion block 300 generates a reference voltage based on the bias voltage VBP and the ramp signal VR, and performs a single-slope analog-to-digital conversion on the analog signal AS by using the reference voltage to generate a digital signal DGS.” That is, the conversion block 300 generates the digital signal based on the bias voltage. [0127]: “the bias voltage generator 400 adjusts the AC component N_VBP of the bias voltage VBP such that the magnitude of the third noise component N_VREF added to the reference voltage VREF which is output at the output node NO is substantially similar with the magnitude of a second noise component N_AS of the analog signal AS which is output from the unit pixel 110a”. In other words, the bias voltages have different voltage levels).

As to claim 2, Cho et al. discloses the image sensing device of claim 1, further comprising a bias voltage generation circuit suitable for generating the plurality of bias voltages (Fig.11: bias voltage generator 400c), using first and second voltages having different voltage levels ([0112]: the first portion of the secondary bias voltage VBNS stored in the first capacitors 461-46k corresponds to the claimed first voltage; the second portion of the secondary bias voltage VBNS stored in the second capacitors 471-47k corresponds to the claimed second voltage. The ratio of the first portion of the secondary bias voltage VBNS and the second portion of the secondary bias voltage may be varied according to first switching control signal SCS6 and second switching control signal SCS7; that is, the first portion of VBNS and the second portion of VBNS have different voltage levels). 

As to claim 9, Cho et al. discloses an image sensing device (Figs.1 and 2: image sensor 10) comprising:
a pixel array (Figs. 1 and 2: pixel array 100) including a plurality of pixels arranged in rows and columns (Fig. 2; [0046]: “The pixel array 100 may include a plurality of unit pixels (UP) 110 arranged in a matrix that includes a plurality of rows and a plurality of columns”), and suitable for outputting a first group of pixel signals and a second group of pixel signals for each row ([0047]: the operation of the unit pixels 110 (including outputting pixel signals from each pixel unit) are controlled on a row by row basis. The examiner considers the pixel signals output from odd number columns as the first group of pixel signals, and the pixel signals output from even number columns as the second group of pixel signals);
a plurality of first readout circuits (Fig.2: conversion circuits 310 in the even number columns corresponds to the claimed plurality of first readout circuits) coupled to the pixel array ([0046]: “each of the conversion circuits 310 are coupled to respective ones of the columns of the unit pixels 110 through a corresponding column line CL”), and suitable for compensating for readout deviations among the first group of pixel signals ([0147-0148]: the pixel bias circuit 350 receives the bias voltage VBN and provides third noise component N_ASB to a pixel node which the unit pixel 110 is coupled. The pixel bias circuit 350 adjusts the AC component of the bias voltage VBN such that the third noise component N_ASB cancels the second noise component N_AS of the analog signal from a pixel. As a result, the readout deviations decreases), based on a plurality of first bias voltages having different voltage levels, when reading out the first group of pixel signals ([0041]: “The conversion block 300 generates a reference voltage based on the bias voltage VBP and the ramp signal VR, and performs a single-slope analog-to-digital conversion on the analog signal AS by using the reference voltage to generate a digital signal DGS.” That is, the conversion block 300 generates the digital signal based on the bias voltage. [0127]: “the bias voltage generator 400 adjusts the AC component N_VBP of the bias voltage VBP such that the magnitude of the third noise component N_VREF added to the reference voltage VREF which is output at the output node NO is substantially similar with the magnitude of a second noise component N_AS of the analog signal AS which is output from the unit pixel 110a”. In other words, the bias voltages have different voltage levels); and
a plurality of second readout circuits (Fig.2: conversion circuits 310 in the even number columns corresponds to the claimed plurality of first readout circuits) coupled to the pixel array ([0046]: “each of the conversion circuits 310 are coupled to respective ones of the columns of the unit pixels 110 through a corresponding column line CL”), and suitable for compensating for readout deviations among the second group of pixel signals ([0147-0148]: the pixel bias circuit 350 receives the bias voltage VBN and provides third noise component N_ASB to a pixel node which the unit pixel 110 is coupled. The pixel bias circuit 350 adjusts the AC component of the bias voltage VBN such that the third noise component N_ASB cancels the second noise component N_AS of the analog signal from a pixel. As a result, the readout deviations decreases), based on a plurality of second bias voltages having different voltage levels, when reading out the second group of pixel signals ([0041]: “The conversion block 300 generates a reference voltage based on the bias voltage VBP and the ramp signal VR, and performs a single-slope analog-to-digital conversion on the analog signal AS by using the reference voltage to generate a digital signal DGS.” That is, the conversion block 300 generates the digital signal based on the bias voltage. [0127]: “the bias voltage generator 400 adjusts the AC component N_VBP of the bias voltage VBP such that the magnitude of the third noise component N_VREF added to the reference voltage VREF which is output at the output node NO is substantially similar with the magnitude of a second noise component N_AS of the analog signal AS which is output from the unit pixel 110a”. In other words, the bias voltages have different voltage levels).

As to claim 17, Cho et al. discloses an image sensing device (Figs. 1 and 2: image sensor 10) comprising:
a pixel array (Figs.1 and 2: pixel array 100) including a plurality of pixels arranged in rows and columns (Fig. 2; [0046]: “The pixel array 100 may include a plurality of unit pixels (UP) 110 arranged in a matrix that includes a plurality of rows and a plurality of columns”), and suitable for outputting a plurality of pixel signals to respective column lines (Fig.2; [0046]: column line CL);
a plurality of detectors (Fig.2: conversion circuits 310) coupled to the respective column lines ([0046]: “each of the conversion circuits 310 are coupled to respective ones of the columns of the unit pixels 110 through a corresponding column line CL”), and suitable for outputting, to respective output lines, a plurality of detection signals corresponding to respective voltage levels of the plurality of pixel signals ([0041]: the conversion block 300 performs AD conversion on the analog signal AS to generate a digital signal DGS. Fig.2: the signal lines connected to the output of the conversion circuits 310 correspond to the output line in the claim); and
a plurality of output buffers coupled to the respective output lines (Fig.2: a plurality of individual memories 193), and suitable for outputting, to respective readout lines, a plurality of output signals corresponding to the respective detection signals ([0046]: “The plurality of memories 193 store the digital signals DGS provided from the conversion circuits 310”) based on respective bias voltages having different voltage levels ([0041]: “The conversion block 300 generates a reference voltage based on the bias voltage VBP and the ramp signal VR, and performs a single-slope analog-to-digital conversion on the analog signal AS by using the reference voltage to generate a digital signal DGS.” That is, the conversion block 300 generates the digital signal based on the bias voltage. [0127]: “the bias voltage generator 400 adjusts the AC component N_VBP of the bias voltage VBP such that the magnitude of the third noise component N_VREF added to the reference voltage VREF which is output at the output node NO is substantially similar with the magnitude of a second noise component N_AS of the analog signal AS which is output from the unit pixel 110a”. In other words, the bias voltages have different voltage levels).

As to claim 22, Cho et al. discloses the image sensing device of claim 17, further comprising a bias voltage generation circuit suitable for generating the plurality of bias voltages (Fig.11: bias voltage generator 400c), using first and second voltages having different voltage levels ([0112]: the first portion of the secondary bias voltage VBNS stored in the first capacitors 461-46k corresponds to the claimed first voltage; the second portion of the secondary bias voltage VBNS stored in the second capacitors 471-47k corresponds to the claimed second voltage. The ratio of the first portion of the secondary bias voltage VBNS and the second portion of the secondary bias voltage may be varied according to first switching control signal SCS6 and second switching control signal SCS7; that is, the first portion of VBNS and the second portion of VBNS have different voltage levels).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0136953 A1) in view of Hsieh et al. (US 2005/0012840 A).

As to claim 8, Kim et al. discloses the image sensing device of claim 1, but fails to disclose wherein the plurality of readout circuits negatively compensate for the readout deviations among the plurality of pixel signals by increasing the readout deviations among the plurality of pixel signals.
However, Hsieh et al. teaches readout circuits negatively compensate for the readout deviations among the plurality of pixel signals by increasing the readout deviations among the plurality of pixel signals ([0061]: Global Offset and Gain Adjustment Circuit (GOGAC) applies gain and offset to the incoming digital signal. Then, the White Balance Offset and Gain Adjustment Circuit (WBOGAC) applies a separate gain and offset according to the color filter the pixel is covered with. As a result, the deviations among different color pixels increases).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim et al. with the teaching of Hsieh et al. to have the plurality of readout circuits negatively compensate for the readout deviations among the plurality of pixel signals by increasing the readout deviations among the plurality of pixel signals, so as to achieve a white-balanced signal under various light-sources, thereby improving image quality. 

Allowable Subject Matter
Claims 3-6, 10-14, 18-21 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Piao et al. (US 2021/0193056 A1) discloses a technology for adjusting differences among integrated circuits, that may occur in a pixel sensing, using bias voltages, and more particularly, a technology for adjusting a gain or an offset of each integrated circuit by adjusting a bias voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696  

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696